Citation Nr: 0947807	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for right knee 
degenerative joint disease (DJD), currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for left knee 
degenerative joint disease (DJD), currently evaluated as 10 
percent disabling. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to service connection for a condition 
manifested by chest pain, to include costochondritis and a 
heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty 
service from January 1991 to March 1991 and from January 2004 
to April 2006 with additional 28 years of inactive duty 
service in the reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
June 2007.  A statement of the case was issued in January 
2008, and a substantive appeal was received in March 2008.  
The Veteran appeared at a June 2009 Board hearing at the RO.  
A transcript is of record.    

Additional evidence was received from the Veteran with a 
written waiver of preliminary RO review in June 2009.

In the February 2007 rating decision, the RO granted service 
connection for right knee and left knee DJD, and assigned a 0 
percent disability rating, effective April 2006.  The Veteran 
initiated appeals regarding the initial disability ratings 
assigned.  By rating decision in January 2008, a Decision 
Review Officer (DRO) granted a 10 percent rating for each 
knee effective April 2006.  Although increased ratings have 
been granted, the issues remain in appellate status, as the 
maximum schedular ratings have not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Knees

The Veteran was last evaluated for his knees in December 
2006.  At that time, he reported pain in the knee joints on 
an average of a few times a month.  He reported no 
restriction of routine daily activities, incapacitating 
episodes, flare-ups, or restriction of usual occupational 
duties.  

Private treatment records dated from August 2007 to June 2009 
show findings of instability due to the meniscal tear in the 
left knee and findings of effusion and swelling necessitating 
draining of the knees.  It was noted that he underwent 
arthrocenteses and injection of the right knee in March 2009, 
secondary to effusion.  At the June 2009 hearing, the Veteran 
testified that he had increased pain and incapacitating 
episodes.  

As the medical evidence shows and the Veteran has testified 
that his bilateral knee disability is worse than reflected in 
2006, another examination is necessary to evaluate the 
present severity of the bilateral knee disability.  See 
VAOPGCPREC 11-95 (1995).  

A June 2009 private treatment record notes that a follow-up 
examination for the knees was scheduled in July 2, 2009.  
These records should be obtained, as well. 

Prostatitis

The Veteran testified that during his first tour of duty in 
1991, he experienced urinary problems causing him to 
frequently get up during the night.  At the December 2006 
examination, however, the Veteran stated that his prostate 
problems began approximately 10 years prior, which would have 
been in 1996.  Service treatment records dated in February 
1991, July 1992, and May 1995 show the Veteran denied any 
frequent urination problems.  A December 2004 service 
treatment record during the Veteran's second period of 
service shows a diagnosis of prostatitis.  An August 2005 
service treatment record notes the Veteran was treated with 
Cipro and had hazy urine on clinical examination.  After 
service, a December 2006 VA examination report shows the 
Veteran indicated that he was treated in service for 
prostatitis with Cipro in December 2004.  The examiner found 
that the Veteran had a benign enlarged prostate and a history 
of prostatitis per the Veteran.  He was presently 
asymptomatic; his current prostate-specific antigen (PSA) was 
normal.  The examiner stated that these conditions were 
likely present during military service.

A medical opinion is necessary to resolve when the Veteran's 
prostatitis first manifested and whether any current 
disability the Veteran has with respect to his prostate is at 
least as likely as not related to the first manifestation of 
prostatitis.  If prostatitis is first shown during a period 
outside of the Veteran's active duty service, then a medical 
opinion on whether the disability was aggravated during the 
period of active duty service is necessary.

Hypertension

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins. These must be confirmed by readings taken 
two or more times on at least three different days. Id.

The service treatment records include a March 1991 emergency 
room record noting that the Veteran was treated for his knee 
and at that time, his blood pressure was 151/91.  In March 
2000, during the Veteran's inactive service in the reserves, 
service treatment records note the Veteran was on 
hypertensive medication.  After service, a December 2006 VA 
examination shows the examiner found the Veteran's 
hypertension first started in service.

A medical opinion is necessary to resolve when the Veteran's 
hypertension first started including whether it started 
during a period of active duty service.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in line of duty. 
38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) duty in which the 
individual concerned was disabled from injury incurred in the 
line of duty. Id.  Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA. 38 
U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full time 
duty performed by members of the National Guard of any state 
or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes 
duty other than full time duty performed by a member of the 
Reserves or the National Guard of any state. 38 C.F.R. § 
3.6(d).  If the hypertension first manifested prior to either 
period of active duty service, the examiner should state 
whether it was aggravated during active service.

Chest pain

The service treatment records show a February 1991 
electrocardiographic record of increased paroxysmal 
tachycardia of 40.  Service treatment records also show the 
Veteran had complaints of tenderness on the left side of his 
chest in April 2004.  He was diagnosed with costochondritis.  
The Veteran testified in June 2009, however, that his chest 
pain was misdiagnosed and that actually his symptoms were 
manifestations of a heart condition.  A December 2006 VA 
examination report shows a diagnosis of recurrent 
costochondritis by history presently asymptomatic.  The 
examiner found that this was present during military service.

It is unclear what, if any, current condition the Veteran has 
that is responsible for his chest pain.  An assessment needs 
to be made on whether the Veteran has any present disability 
manifested by chest pain to include costochondritis or a 
heart condition that is related to his complaints in service. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit and/ or 
obtain follow-up private treatment 
records from Dr. Kenneth A. Scott, D.O. 
dated from July 2009 to present.

2.  The Veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of his right and 
left knee instability.  The claims folder 
must be made available to the examiner 
and reviewed in conjunction with the 
examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  Examination findings 
should be clearly reported to allow for 
application of VA's rating criteria for 
knee disabilities.  After reviewing the 
claims file and examining the Veteran, 
the examiner should respond to the 
following:

a) Assess ranges of motion in the knees 
using a goniometer.

b) Describe significant functional 
impairment when evaluating the Veteran's 
right and left knee disability due to 
weakened movement, excess fatigability 
and incoordination, and pain and weakness 
causing additional disability beyond what 
is reflected on range of motion 
measurements.  DeLuca, 8 Vet. App. 202 
(1995).  

c) Describe whether there is lateral 
instability or recurrent subluxation for 
each of the Veteran's knees and note 
whether it is slight, moderate, or 
severe.

d) State whether there is any effect on 
the Veteran's employment including 
whether his knee disabilities make him 
unemployable.
  
2.  Schedule the Veteran for a VA 
prostate examination to determine whether 
the Veteran has any present disability 
involving the prostate that is related to 
any period of active duty service.  The 
examiner should state the following:

a) Assess when the Veteran's prostatitis 
(including symptomatology associated with 
prostatitis) first manifested.

b) If the prostatitis first manifested 
during a period of active duty service 
(i.e., between January 1991 to March 
1991, and January 2004 to April 2006), 
state whether it is at least as likely as 
not that any current prostate disability 
is related to such diagnosis.

c) If the prostatitis first manifested 
prior to either period of service, state 
whether it is at least as likely as not 
that any prostatitis was aggravated in 
service beyond the natural progress.

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service treatment records.  If an opinion 
cannot be provided without resorting to 
mere speculation, the VA examiner should 
discuss why an opinion is not possible.

3.  Schedule the Veteran for a VA 
hypertension examination to determine the 
following:

a) Assess when the Veteran's hypertension 
(or symptomatology associated with 
hypertension) first manifested. 

b) If the hypertension first manifested 
during a period of active service (i.e., 
from January 1991 to March 1991 or 
January 2004 to April 2006), state 
whether the current hypertension is at 
least as likely as not related to such 
diagnosis. 

c) If the hypertension first manifested 
prior to either period of service, state 
whether it is at least as likely as not 
that the hypertension was aggravated in 
service beyond the natural progress.

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service treatment records.  If an opinion 
cannot be provided without resorting to 
mere speculation, the VA examiner should 
discuss why an opinion is not possible.

4.  Schedule the Veteran for a VA heart 
examination to determine the following:

a) Assess what current condition the 
Veteran has to explain is complaints of 
chest pain.

b) State whether any present condition 
manifested by chest pain is at least as 
likely as not related to any event in 
service.  

The examiner should offer a rationale for 
any opinion with reference to pertinent 
evidence, including service and post-
service treatment records.  If an opinion 
cannot be provided without resorting to 
mere speculation, the VA examiner should 
discuss why an opinion is not possible.

5.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


